Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/17/22.  
Claims 1-8 are pending in this application. 
Applicant's election with traverse of Group II, claims 3, and new claims 5-7, in the reply filed on 11/17/22is acknowledged. The traversal is on the ground(s) that there is no serious burden on the examiner to examine all the claims. This is not found persuasive because the claims of the various groups are divergent in subject matter and are drawn to patentably distinct groups. The requirement is still deemed proper and is therefore made FINAL.  
Furthermore, the examiner notes that applicant did not fully respond to the election of species requirement filed on 9/23/22, requiring the applicant to elect a single compound for search purposes. Depending on the nature of any additional or amended claims, the examiner reserves the right to request applicant to elect a single compound, in future office actions.
Claims 1-2, 4 and 8 are withdrawn from consideration being drawn to the non-elected invention.  
As a result, claims 3 and 5-7 are being examined in this Office Action.


Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 5 is rejected under 35 U.S.C. 112, second paragraph, because of a lack of antecedent basis. Claim 5 defines R1 as including the following structure: 

    PNG
    media_image1.png
    99
    108
    media_image1.png
    Greyscale
 
There is insufficient antecedent basis for this limitation in claim 5. Claim 3, form which claim 5 depends, defines R1 as “an aryl derivative, a hydralazine, a pyridine, an N-acyl group, a guanidine group, or an aminoguanidine group”. Claim 5 is not further limiting, since the aryl portion, 2,3-diazanaphthalene, is not directly attached to the rest of the compound. The aryl portion, 2,3-diazanaphthalene, is attached via a secondary amine group, and would be called an amine aryl derivative. Thus applicant’s definition of R1 as an aryl derivative is insufficient antecedent basis for the amino 2,3-diazanaphthalene group, as claimed in claim 5.
Appropriate correction is required. 

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 3 and 6-7 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Catino et al. (US 3419659, pub Dec. 31, 1968).
The instant claims (along with provisos) are drawn to:

    PNG
    media_image2.png
    318
    639
    media_image2.png
    Greyscale

 Catino et al. exemplifies a sunscreen and UV absorber composition containing the following compounds (examples 1 and 2). R1 = N-acyl group, R2 = H, R3 = phenyl ring substituted with an electron withdrawing chlorine group.

    PNG
    media_image3.png
    235
    260
    media_image3.png
    Greyscale

 These compositions contain mineral oil and water, along with the sodium salt of sulfonated naphthalene-formaldehyde condensate (reading on the anion limitation) (example 9 and 14, also see column 8, lines 34-45 and claims)
Therefore these claims are fully met.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
	
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658